EXHIBIT 99.1 Stephen I. Chazen President and Chief Operating Officer March 29, 2011 March 29, 2011 Occidental Petroleum Corporation Howard Weil 39th Annual Energy Conference 1 2 FY2010 FY2009 •Core Results •Core EPS (diluted) •Net Income •Reported EPS (diluted) •Oil and Gas production volumes (mboe/d) & excl. Argentina; +5.2% •Capital Spending •Cash Flow from Operations •ROE 14.7% 10.3% •ROCE 13.2% 9.6% ($ in millions, except EPS data) See attached for GAAP reconciliation Full Year 2010 Results - Summary Full Year 2010 Results - Summary 2 3 What Is Our Philosophy & Strategy? What Is Our Philosophy & Strategy? Overriding Goal is to Maximize Total Shareholder Return •We believe this can be achieved through a combination of: •Growing our oil and gas production by 5 to 8% per year on average over the long term; •Allocating and deploying capital with a focus on achieving strong financial returns (ROE and ROCE); –Return Targets* •Domestic - 15+% •International - 20+% •Consistent dividend growth, that is superior to that of our peers. *Assumes Moderate Product Prices 3 4 ü ü Low ü ü Middle Risk Factor Exploratory Commodity Political Engineering Reinvestment Financial High ü ü Level of Risk Acceptable to Occidental Business Risk Factors Business Risk Factors 4 5 740 - 750 Previous 1Q11 Guidance Libya & Yemen; and slower capital spending in Iraq Impact of weather in Permian and Midcontinent Oil price impact (thousand boe/d) Oil & Gas Production Oil & Gas Sales Note: Previous guidance excludes Argentina; includes maintenance shut-downs at Elk Hills and Dolphin, and partial impact of acquired properties. Adjusted 1Q11 Oil & Gas Production/Sales Guidance 5 6 (Percentage of Oxy’s worldwide proved oil reserves) Note: excludes Argentina as the sale of this asset closed in February 2011. Oil Reserves Concentrated in the U.S. 6 7 (Percentage of Oxy total company value) Note: excludes Argentina as the sale of this asset closed in February 2011. Standard Measure of Discounted Future Net Cash Flows (SEC PV-10) 7 8 Worldwide Oil & Gas Producing Areas 8 9 Capital Spending - 2011 Outlook •We expect capital spending for the total year 2011 to be about $6.1 billion compared to the total 2010 capital of $3.9 billion. •Both amounts exclude Argentina and the Shah Field Development Project. •Oxy's share of the Shah Field development capital will total about $4 billion over the next several years. 9 10 Capital Spending - 2011E vs. 2010 Actual 10 11 •Base 5 - 8% Growth –CO2 in Permian –Current California risked prospects –Recent domestic properties acquisitions (Williston Basin, South TX gas) –Oman –Iraq •Upside from Existing Holdings –New California conventional and unconventional prospects –Permian exploration –Rockies gas •Additional opportunities from balance sheet and cash generation –Domestic properties acquisitions –New Middle East projects (i.e. Shah gas field) Oil & Gas Volume Growth Drivers 11 12 •Divestment of Oxy’s Argentine oil and gas operations to Sinopec for after-tax proceeds of approximately $2.6 billion •Oxy purchased oil and gas properties in South Texas and North Dakota for about $3.2 billion •Oxy increased its interest in General Partner (GP) ownership in Plains All-American (PAA) by 13% to approximately 35% •Oxy has acquired the remaining 50% joint venture interest in the Elk Hills Power Plant from Sempra •21% increase in our common share dividend rate from $0.38 to $0.46 per quarter effective with the 4/15/2011 payment Summary of Recent Transactions (announced 12/10/10) 12 13 •These new acquisitions and the sale of Argentina will: –be immediately accretive to our earnings, ROCE and cash flow after capital; –provide greater certainty in achieving both our short-term and long-term average annual production growth outlook of 5 to 8%; –increase the domestic weighting of our Oil and Gas operations; –NOT materially alter the mix between our oil and natural gas reserves or production. •These properties, combined with other acquisitions completed in 2010, will more than replace the production from Argentina. •PAA is one of the largest operators of oil pipelines in North America with operations in TX, CA, and ND, among other areas. •PAA’s operations complement Oxy’s US oil and gas operations. •Our outlook for improved free cash flow provided for the substantial increase to our dividend. Impact of Transactions 13 14 Oxy - Shell South Texas Assets Transaction •100k gross, 92.8k net acres •Production ~200 mmcfe/d of gas equivalent •360+ Bcfe proven developed reserves –~840 Bcfe of identified add’l resource potential •Over 550 active wells •LOE of $0.47 - 0.74 per Mcfe •Condensate & NGLs are ~30% of total revenue •High WI - 92% avg. and low royalty, avg. NRI of 85% •2011 focus on higher recovery infill and step-out locations at Slick & McAllen Ranch •Good returns at current NYMEX gas strip prices 14 15 •Purchased ~174,000 contiguous net acres in ND within the southern extents of the Bakken and Three Forks Formations. •Operated working interests avg. 63% with avg. NRI of ~83%. •Net risked reserve potential in excess of 250 mmboe from the Middle Bakken and Upper Three Forks Formations. •Prospective across entire acreage position for Three Forks and deeper objectives. •Combined with existing Oxy assets in the Williston Basin, Oxy now has interests in over 200k net acres producing ~6 mboe/d. •Oxy expects to grow production in the Williston Basin to at least 30 mboe/d over the next five years. –Currently running 8 drilling rigs on our Bakken acreage with plans to increase this to 12 rigs by the end of 2011 –Plan to drill at least 70 Bakken shale wells during 2011 Oxy - North Dakota Assets Transaction 15 16 NORTH DAKOTA South Coteau Nesson Anticline Elm Coulee Field Parshall- Sanish Fields Russian Creek Burke Ward McLean Mercer Stark Oliver Williams Divide Roosevelt McKenzie Mountrail Dunn Billings Renville Richland Morton MT ND Dawson Golden Valley Other Notable Areas of Williston Basin Production Other Oxy Operated Acreage Oxy Acquisition Area Burleigh Sheridan McHenry Bottineau Bismarck SD Oxy North Dakota - Williston Basin 16 17 Permian Basin Overview •Approximately 1.2 billion BOE of proved reserves at year end 2010 •2010 production of 197,000 boe/d •Largest oil producer in Permian (~16% share of total) •Largest operator in Permian (of 1,500+ operators) •~66% of Oxy’s Permian oil production is from CO2 related EOR projects •Have another 2.5 BBOE of likely recoverable resource •1.7 bcf/d (0.5 tcf/year) of CO2 •Ample supply of CO2 accelerates project implementations 17 18 Permian - 2011 Program Summary •2011 Capitalprogram ~$850 mm •Plan to drill 300+ wells this year •Average 13-rig program in 2011 •Drilling program is front-end loaded to exploit quick production first •130+ workover/maintenance rigs operating, two-thirds more than a year ago •Extensive Wolfberry drilling program, as well as Delaware/Bone Springs sands •Midstream — Completion of Century Plant Train II 18 19 * $75 / Bbl Marker Price Typical Permian CO2 Project Cost Structure 19 20 Los Angeles Los Angeles Bakersfield Bakersfield Oxy Acreage California Overview California Overview •Largest acreage holder in CA with 1.6 mm acres, majority of which are net mineral interests. •~768 mm BOE of proved reserves at year end 2010, of which 73% are oil. •2010 production of 139 mboe/d. •78% interest in the Elk Hills Field — the largest producer of gas and NGLs in CA. •Currently operating 22 drilling rigs in the state. •Began construction of first new gas processing plant in 2010; plan to start building a second plant in the next two years. 20 21 California - 2011 Program Summary THUMS (Long Beach) Los Angeles Elk Hills Buena Vista Oxy Properties Ventura Basin San Joaquin Basin •2011 Capital program ~$1.3 billion, up ~50% vs. 2010. •Plan to drill 500+ new development wells. •Shifting our drilling to oil wells which we expect to result in higher oil production in 2011. •Drill about 28 exploration wells in 2011. •~50% of these wells will be for conventional exploration. •We expect that the exploration activity will, at a minimum, create more unconventional drilling locations. 21 22 •We have ~520 geologically viable (so-called de-risked) shale drilling locations in CA excluding traditional Elk Hills. •Of these, ~250 are both outside of Elk Hills proper and the Kern County Discovery Area. •Based on a conservative view of the permitting process, we expect to drill 107 shale wells outside Elk Hills proper in 2011. •As additional permits become available, the level of drilling activity would rise this year. California Unconventional “Shale” Program 22 23 Play Depth (ft) Thickness (ft) Porosity (%) Permeability (mD) TOC (%) CA “Shales” 3,500’ - 16,000’ 500’ - 3,500’ 5 - 30% <0.0001 - 2 0.1 - 12% Bakken 7,000’ - 11,000’ 20’ - 100’ 3 - 12% 0.05 - 0.5 2 - 18% Eagle Ford 8,000’ - 14,000’ 75’ - 300’ 3 - 15% <0.0001 - .003 0.6 - 7% California “Shale” Summary and Play Comparison •~870,000 acres are within most prospective “shale” plays •Oxy’s average NRI ~95% •Identified 15 areas to appraise (5 - 10% of total acreage) –Initially target 1 to 2 areas including Kern County discovery –Average IP 400 - 800 boepd; Production range from 100 to 1,000 boepd –Average EUR 400 - 700 Mboe; 10-acre spacing •In 10 years CA “shale” could become Oxy’s largest business unit 23 24 Operating Cash Flow from Continuing Operations (excluding Argentina) Beginning Cash 12/31/09 ($ in millions) –Free cash flow from continuing operations after capex and dividends but before acquisition activity and debt retirements was ~$4.3 billion. See attached for GAAP reconciliation Summary of Full Year 2010 Cash Flow 24 25 1.Base/Maintenance Capital 2.Dividends 3.Growth Capital 4.Acquisitions 5.Share Repurchase Cash Flow Priorities 25 26 F&D Costs Actualas a % of 6:1 * Prices ** WTI Price *Oil / Gas Energy Content (Industry convention) **Gas converted to BOE @ WTI Oil Price / NYMEX Gas Price Finding & Development Costs per Barrel 2010$20.25$24.1830% 3-Year Average$16.38$20.2525% (2008 - 2010) 5-Year Average$16.66$19.5226% (2006 - 2010) 10-Year Average$12.22$13.4824% (2001 - 2010) See attached for GAAP reconciliation 26 27 Net Income Return on Assets U.S.16% International35% Total E&P21% Cash Flow* Return on Assets U.S.24% International53% Total E&P31% * Net Income + DD&A 5Year Average 5Year Average Return on Assets See attached for GAAP reconciliation (2006 - 2010) 27 28 Dividend Growth Annual dividend to increase to $1.84 per share or 21% effective with the 4/15/11 payment 28 29 •Company’s core business is acquiring assets that can provide future growth through improved recovery. –Foreign contracts –Domestic add-ons –Small incremental additions to production in short term •Generate returns of at least 15% in the US and 20% overseas. •Overall average finding & development costs of less than 25% of selling price. •Even with the additional capital shown, program will generate a significant amount of free cash flow. •Acquisitions are measured against reinvesting in the existing business with the goal of enhancing company value. •Large number of opportunities over 5-year period. Acquisition Strategy 29 30 •5 - 8% base annual production growth •Opportunity for additional volume growth •Returns on invested capital significantly in excess of Company’s cost of capital •Annual increases in dividends •Significant financial flexibility for opportunities in distressed periods •Conservative financial statements •Committed to generating stock market value which is greater than earnings retained •We believe this will generate top quartile returns for our shareholders Oxy — Investment Attributes 30 31 Oxy’s Shareholder Equity versus Equity Market Value 1 - Year 3 - Year 5 - Year 10 - Year Change in Equity Market Value ($ in millions) Creating Shareholder Value Market Value per $ of Equity Retained Change in Shareholder Equity Financial Data for period ended December 31, 2010. A History of Generating Shareholder Value 31 Portions of this presentation contain forward-looking statements and involve risks and uncertainties that could materially affect expected results of operations, liquidity, cash flows and business prospects.Factors that could cause results to differ materially include, but are not limited to: global commodity pricing fluctuations; supply and demand considerations for Occidental’s products; political events; not successfully completing, or any material delay of, any development of new fields, expansion projects, capital expenditures, efficiency-improvement projects, acquisitions or dispositions; potential failure to achieve expected production from existing and future oil and gas development projects; exploration risks such as drilling unsuccessful wells; any general economic recession or slowdown domestically or internationally; higher-than-expected costs; potential liability for remedial actions under existing or future environmental regulations and litigation; potential liability resulting from pending or future litigation; general domestic and international political conditions; potential disruption or interruption of Occidental’s production or manufacturing or damage to facilities due to accidents, chemical releases, labor unrest, weather, natural disasters or insurgent activity; failure of risk management; changes in law or regulations; or changes in tax rates.
